Case 1:19-cr-00171-LEW Document 350 Filed 05/11/20 Page 1 of 1                PageID #: 649



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )       1:19-cr-00171-LEW-10
                                          )
BRIAN SAUNDERS,                           )
                                          )
       Defendant                          )

              ORDER ON DEFENDANT’S REQUEST FOR RELEASE

       On May 4, 2020, the Court granted Defendant’s motion to reopen the detention

hearing. (Order, ECF No. 345.) On May 11, 2020, the Court conducted a hearing on the

issue of release or detention. Defendant asks the Court to release him to reside at Fresh

Start Sober Living in Bangor, Maine.

       After consideration of the evidence presented at the hearing and the factors set forth

in 18 U.S.C. § 3142(g), for the reasons stated on the record, which reasons include

Defendant’s criminal history, including a history of violations of bail, Defendant’s alleged

attempt to avoid law enforcement in October 2019, and Defendant’s involvement in drug

activity, the Court finds there are no conditions that would reasonably assure Defendant’s

appearance as required or provide for the safety of the community.

       The Court, therefore, denies Defendant’s request for release.


                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge
Dated this 11th day of May, 2020.
